DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:

Relevant art:
	D1: Chehab (US9827250)
	D2: Sanger (US 20100321632)
	D3: Laredo (US 8262947)

With regard to claim 1, D1 teaches a contact lens product, in at least the abstract, comprising: a contact lens (fig. 12, element 1200) comprising: a central region (1206); and at least one annular region (1202 and 1204) surrounding the central region (1206); and a buffer solution (65), wherein the contact lens is immersed in the buffer solution (Col.12, Ln. 32-40), wherein a diopter of the annular region is different from a 
However, Chehab fails to expressly disclose wherein the following conditions are satisfied:
2.0 D < PowP1 – PowC; (Fig. 12 and Col. 11, Ln. 22-49);
0% <Avi ≤ 29.3%; and
10% ≤Abl ≤ 52.04%
In related endeavors, D3 and D3 fail to remedy the deficiencies of D1 with regard to the conditions specified.
	Therefore, for those reasons stated above and those reasons stated in the applicant arguments filed 12/18/2021 the above subject matter has been found to be in a state of allowance.
	With regard to claims 2-15, the claims depend from an allowable base claim and are therefore also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.G/Examiner, Art Unit 2872                                                                                                                                                                                                        
/COLLIN X BEATTY/Primary Examiner, Art Unit 2872